

114 S147 PCS: Keystone XL Pipeline Approval Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 2114th CONGRESS1st SessionS. 147[Report No. 114–1]IN THE SENATE OF THE UNITED STATESJanuary 12, 2015Ms. Murkowski, from the Committee on Energy and Natural Resources, reported the following original bill; which was read twice and placed on the calendarA BILLTo approve the Keystone XL Pipeline.1.Short titleThis Act may be cited as the Keystone XL Pipeline Approval Act.2.Keystone XL approval(a)In generalTransCanada Keystone Pipeline, L.P. may construct, connect, operate, and maintain the pipeline and cross-border facilities described in the application filed on May 4, 2012, by TransCanada Corporation to the Department of State (including any subsequent revision to the pipeline route within the State of Nebraska required or authorized by the State of Nebraska).(b)Environmental
 impact statementThe Final Supplemental Environmental Impact Statement issued by the Secretary of State in January 2014, regarding the pipeline referred to in subsection (a), and the environmental analysis, consultation, and review described in that document (including appendices) shall be considered to fully satisfy—(1)all requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and(2)any other provision of law that requires Federal agency consultation or review (including the consultation or review required under section 7(a) of the Endangered Species Act of 1973 (16 U.S.C. 1536(a))) with respect to the pipeline and facilities referred to in subsection (a).(c)PermitsAny Federal permit or authorization issued before the date of enactment of this Act for the pipeline and cross-border facilities referred to in subsection (a) shall remain in effect.(d)Judicial reviewExcept for review in the Supreme Court of the United States, the United States Court of Appeals for the District of Columbia Circuit shall have original and exclusive jurisdiction over any civil action for the review of an order or action of a Federal agency regarding the pipeline and cross-border facilities described in subsection (a), and the related facilities in the United States, that are approved by this Act (including any order granting a permit or right-of-way, or any other agency action taken to construct or complete the project pursuant to Federal law).(e)Private property savings clauseNothing in this Act alters any Federal, State, or local process or condition in effect on the date of enactment of this Act that is necessary to secure access from an owner of private property to construct the pipeline and cross-border facilities described in subsection (a).January 12, 2015Read twice and placed on the calendar